


Exhibit 10.7


AMENDMENT TO THE ARMSTRONG FLOORING, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

WHEREAS, Armstrong Flooring, Inc. (the “Company”) maintains the Armstrong
Flooring, Inc. Nonqualified Deferred Compensation Plan (the “Plan”) for the
benefit of its eligible employees; and
WHEREAS, the Plan is administered by the Retirement Committee of the Company
(the “Administrator”); and
WHEREAS, Pursuant to Plan Section 8.1, the Administrator may amend the Plan at
any time (but no amendment may divest a Participant of amounts or earnings
previously credited to the Participant’s Account); and
WHEREAS, the Administrator has determined to amend the Plan to indefinitely
suspend Matching Credits under Plan Section 4.1.
NOW, THEREFORE, Plan Section 4.1, Matching Credits, is hereby amended, effective
May 1, 2020, as follows (insertions bold-underline):
Matching Credits: For each pay period that the employee Participant makes Salary
Deferrals and/or Bonus Deferrals, the Company shall make Matching Credits on
behalf of each Participant eligible for Matching Credits in an amount equal to
100% of the first 4% and 50% of the next 4% of the Participant’s Salary
Deferrals and Bonus Deferrals for such pay period. Such Matching Credits shall
be fully vested at the same time as the Participant’s matching contributions
under the Qualified Plan. Effective for pay periods beginning on or after May 1,
2020, the Company shall no longer make Matching Credits for any Participant
Salary Deferral and /or Bonus Deferrals.

